Name: Commission Regulation (EC) No 730/1999 of 7 April 1999 laying down the marketing standard for carrots
 Type: Regulation
 Subject Matter: plant product;  marketing;  consumption
 Date Published: nan

 Avis juridique important|31999R0730Commission Regulation (EC) No 730/1999 of 7 April 1999 laying down the marketing standard for carrots Official Journal L 093 , 08/04/1999 P. 0014 - 0019COMMISSION REGULATION (EC) No 730/1999of 7 April 1999laying down the marketing standard for carrotsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 2520/97(2), and in particular Article 2(2) thereof,Where carrots are listed in Annex I to Regulation (EC) No 2200/96 as products for which standards are to be adopted; whereas Commission Regulation (EEC) No 920/89 of 10 April 1989 laying down quality standards for carrots, citrus fruit and dessert apples and pears(3), as last amended by Regulation (EC) No 2536/98(4), has been the subject of multiple amendments and no longer ensures legal clarity;Whereas the rules in question should therefore be recast and Annex I to Regulation (EEC) No 920/89 repealed; whereas, to that end, for reasons of transparency on the world market, account should be taken of the standard recommended for carrots by the Working Party on Standardisation of Perishable Produce and Quality Development of the United Nations Economic Commission for Europe (UN/ECE);Whereas the effect of these standards must be to remove products of unsatisfactory quality from the market, gear production to satisfying consumer requirements and facilitate trade relations on the basis of fair competition, thereby helping to make production more profitable;Whereas the standards are applicable at all stages of marketing; whereas transport over a great distance, storage for a certain lengh of time or the various handling operations to which the products are subjected may bring about deterioration due to the biological development of the products or their tendency to perish; whereas account should be taken of such deterioration when applying the standards at the marketing stages which follow dispatch; whereas, as products in the "Extra" class have to be particularly carefully sorted and packaged, only lack of freshness and turgidity is to be taken into account in their case;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The marketing standard for carrots falling within CN code 0706 10 00 shall be as set out in the Annex.The standard shall apply at all stages of marketing under the conditions laid down in Regulation (EC) No 2200/96.However, at stages following dispatch, the products may show in relation to the provisions of the standards:- a slight lack of freshness and turgidity,- for products graded in classes other than the "Extra" class, slight deteriorations due to their development and their tendency to perish.Article 2Regulation (EEC) No 920/89 is hereby amended as follows:1. in Article 1 the first indent is deleted;2. Annex I is deleted.Article 3This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 346, 17.12.1997, p. 41.(3) OJ L 97, 11.4.1989, p. 19.(4) OJ L 318, 27.11.1998, p. 23.ANNEXSTANDARD FOR CARROTSI. DEFINITION OF PRODUCEThis standard applies to carrots of varieties (cultivars) grown from Daucus carota L. to be supplied fresh to the consumer, carrots for industrial processing being excluded.II. PROVISIONS CONCERNING QUALITYThe purpose of the standard is to define the quality requirements of carrots after preparation and packaging.A. Minimum requirementsIn all classes, subject to the special provisions for each class and the tolerances allowed, the carrots must be:- intact,- sound; produce affected by rotting or other deterioration such as to make it unfit for consumption is excluded,- clean, that is to say:- practically free of any visible foreign matter if they are washed,- practically free from excess dirt and impurities if they are not washed, or if they are washed and covered with pure peat,- firm,- practically free from pests,- practically free from damage caused by pests,- not woody,- not running to seed,- not forked, free from secondary roots,- free of abnormal external moisture, i.e. sufficiently dried after washing,- free of any foreign smell and/or taste.The development and condition of the carrots must be such as to enable them:- to withstand transport and handling, and- to arrive in satisfactory condition at the place of destination.B. ClassificationCarrots are classified in three classes defined below:(i) "Extra" classCarrots in this class must be of superior quality and washed. They must be characteristic of the variety or the varietal type.They must be free from defects with the exception of very slight superficial defects, provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package.The roots must be:- smooth,- of fresh appearance,- regular in shape,- free from fissures,- free from bruises and cracks,- free from damage due to frost.Green or violet/purple tops are not allowed.(ii) Class ICarrots in this class must be of good quality. They must be characteristic of the variety or the varietal type.The roots must be:- of fresh appearance.The following slight defects, however, may be allowed provided these do not affect the general appearance of the produce, the quality, the keeping quality and presentation in the package:- slight defects in shape,- slight defects in colouring,- slight healed cracks,- slight cracks or fissures due to handling or washing.Green or violet/purple tops up to 1 cm long for carrots not exceeding 10 cm in length, and up to 2 cm for other carrots, are allowed.(iii) Class IIThis class includes carrots which do not qualify for inclusion in the higher classes but satisfy the minimum requirements specified above.The following defects may be allowed provided the carrots retain their essential characteristics as regards the quality, the keeping quality and presentation:- defects in shape and in colouring,- healed cracks not reaching the heart,- cracks or fissures due to handling or washing.Green or violet/purple tops up to 2 cm long for carrots not exceeding 10 cm in length, and up to 3 cm for other carrots, are allowed.III. PROVISIONS CONCERNING SIZINGSize is determined by the maximum diameter or the weight of the carrot without foliage.(i) Early carrots(1) and small-root varietiesRoots must not be less than 10 mm when sizing is by diameter and not less than 8 g when sizing is by weight.Roots must not be more than 40 mm when sizing is by diameter and not more than 150 g when sizing is by weight.(ii) Main-crop carrots and large-root varietiesRoots must not be less than 20 mm when sizing is by diameter and not less than 50 g when sizing is by weight.Roots classified in the "Extra" Class must not be more than 45 mm when sizing is by diameter and not more than 200 g when sizing is by weight and the difference in diameter or in weight between the smallest and the largest root in any one package must not be more than 20 mm or 150 g.For roots classified in Class I, the difference in diameter or weight between the smallest and the largest root in any one package must not be more than 30 mm or 200 g.For roots classified in Class II, the roots need only satisfy the minimum sizing requirements.IV. PROVISIONS CONCERNING TOLERANCESTolerances in respect of quality and size shall be allowed in each package, or in each lot for produce presented in bulk, for produce not satisfying the requirements of the class indicated.A. Quality tolerances(i) "Extra" Class- 5 % by weight of carrots not satisfying the requirements of the class, but meeting those of Class I or, exceptionally, coming within the tolerances of that class,- 5 % by weight of carrots having a slight trace of green or violet/purple colouring at the top.(ii) Class I- 10 % by weight of carrots not satisfying the requirements of the class, but meeting those of Class II or, exceptionally, coming within the tolerances of that class. However, broken carrots and/or carrots which have lost their tips are excluded from that tolerance,- 10 % by weight of broken carrots and/or roots which have lost their tips.(iii) Class II- 10 % by weight of roots satisfying neither the requirements of the class nor the minimum requirements, with the exception of produce affected by rotting or any other deterioration rendering it unfit for consumption,- in addition, not more that 25 % by weight of broken carrots may be allowed.B. Size tolerancesFor all classes: 10 % by weight of roots not satisfying the requirements as regards sizing.V. PROVISIONS CONCERNING PRESENTATIONA. UniformityThe contents of each package, or lot for produce presented in bulk, must be uniform and contain only carrots of the same origin, variety or varietal type, quality and size (if sized).The visible part of the contents of the package, or lot for produce presented in bulk, must be representative of the entire contents.B. PresentationCarrots may be presented in one of the two following ways:(i) bunched carrotsThe roots must be presented with their foliage, which must be fresh, green and sound. Roots in the same bunch should be practically uniform in size. The bunches in each package should be practically uniform in weight and arranged evenly in one or more layers.(ii) topped carrotsThe foliage must be evened off or cut off at the top of the carrot without damaging the root.The roots may be:- put up in small packages,- arranged in several layers or jumble packed,- dispatched in bulk (direct loading into a transport vehicle or vehicle compartment) for Class II.C. PackagingCarrots must be packed in such a way as to protect the produce properly.The materials used inside the package must be new, clean and of a quality such as to avoid causing any external or internal damage to the produce. The use of materials, particularly of paper or stamps bearing trade specifications is allowed provided the printing or labelling has been done with non-toxic ink or glue. Packages, or lots for produce presented in bulk, must be free of all foreign matter.Where washed carrots are covered with pure peat, the peat used shall not be considered as foreign matter.VI. PROVISIONS CONCERNING MARKING1. For carrots presented in packages, each package must bear the following particulars, in letters grouped on the same side, legibly and indelibly marked, and visible from the outisde:A. Identification- Packer and/or dispatcher: name and address or officially used or accepted code mark. However, where a code mark is used, the reference "packer and/or dispatcher" (or equivalent abbreviations) has to be indicated in close proximity to the code mark.B. Nature of produce- if the contents are not visible from the outside:- "bunched carrots" or "carrots",- "new carrots" or "ware carrots",- where appropriate "carrots in peat", even if the contents are visible from the outisde,- name of the variety or varietal type for "Extra" class.C. Origin of produceCountry of origin and, optionally, district where grown, or national, regional or local place name.D. Commercial characteristics- class,- size expressed in minimum and maximum diameter or weight (optional),- number of bunches in the case of bunched carrots.E. Official control mark (optional)2. For carrots dispatched in bulk (direct loading into a transport vehicle or vehicle compartment), the above particulars appear on a document accompanying the goods or on a notice placed in a visible position inside the vehicle.(1) Roots in which growth has not been arrested.